DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Remarks
The present Office Action is in response to Applicant’s amendment filed on 2/28/2022.  Claims 1-8 remain pending in the present application.  This Action is made FINAL. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application).  The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosures of the prior-filed non-provisional application 15/481,436, non-provisional application 14/410,666, and provisional application 61/666,256 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Applications 15/481,436, 14/410,666, and 61/666,256 fail to provide adequate support or enablement for at least the 
In claims 1 and 5, “wherein the information from the HSS indicates that the first WTRU is allowed to interact with the discovery server” is not supported by at least 14/410,666 and 61/666,256.
Also in claims 1 and 5, “sending a response message, based on the request message, indicating that the second WTRU is located in the area, wherein the response message is further based on the discovery server being allowed to interact with the first WTRU and information from the initial message” in not supported by 15/481,436, 14/410,666, or 61/666,256.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had 

Regarding claims 1 and 5, the limitations, "wherein the information from the HSS indicates that the first WTRU is allowed to interact with the discovery server" and “sending a response message, based on the request message, indicating that the second WTRU is located in the area, wherein the response message is further based on the discovery server being allowed to interact with the first WTRU and information from the initial message” introduce new matter because the specification of the present application fails to disclose, suggest, or otherwise support these limitation.  Applicant fails to point out support in the original specification for the newly added limitation.
As to the limitation, "wherein the information from the HSS indicates that the first WTRU is allowed to interact with the discovery server," the closest disclosure in Applicant’s specification appears to be at paragraph 0157 of the published application that discloses the HLR/HSS 1300 may create a Policy Record on the Discovery Server 1302 to allow only MTC WTRUs in the connected state to be discovered.
Although this paragraph discloses the HSS transferring some information to the Discovery Server, this information is specifically stated to be “a Policy Record … to allow only MTC WTRUs in the connected state to be discovered” rather than “that the first WTRU is allowed to interact with the discovery server”.  The wording in Applicant’s specification indicates whether the WTRU may be discovered by the Discovery Server where the wording in Applicant’s claims indicates the much broader concept of whether the WTRU can interact with the Discover Server.  Additionally, the wording in Applicant’s specification limits the activity of the Discovery Server, specifically the action of discovering, which is carried out by the 
As to the limitation, “sending a response message, based on the request message, indicating that the second WTRU is located in the area, wherein the response message is further based on the discovery server being allowed to interact with the first WTRU,” the reasons stated above also apply.  Furthermore, Applicant’s specification does not appear to disclose a response message based on anything to do with the first WTRU.
As to the limitation, “sending a response message, based on the request message, indicating that the second WTRU is located in the area, wherein the response message is further based on … information from the initial message,” Applicant’s specification does not appear to disclose a response message based on anything to do with the initial message from the first WTRU.
Potentially Allowable Subject Matter
Claims 1-8 would be potentially allowable if support can be shown for the claim limitations noted above to overcome the rejections under 35 U.S.C. 112.  It is noted that the limitations that make the claims potentially allowable are also limitations which do not appear to be supported by Applicant’s specification and removal or amendment of those limitations could result in a prior art rejection, possibly using the same references as previously cited.

The following is an Examiner’s statement of reasons for potential allowance: considering claims 1-8, the best prior art found during the prosecution of the present application, Guo et al. 
Response to Arguments
Applicant’s arguments with respect to claims 1-8 have been considered but are moot in view of the new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303) 297-4245.  The Examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.